Ingraham, J. (concurring):
I concur with Mr. Justice McLaughlin. The plaintiff seeks in equity to restrain the defendant from occupying a certain portion of a strip of land over which the grantees of certain lots, of which the plaintiff was one, had acquired an easement. Whether a court of equity will enforce the right to an easement or leave the parties to an action at law depends upon equitable principles, and where it would be inequitable for a plaintiff to be allowed to enforce a right which he has acquired, equitable relief will be denied and the plaintiff left to his remedy at law. This principle has been many times applied, a leading case being Trustees of Columbia College v. Thacher (87 N. Y. 311). Applying this principle, I think the court correctly refused to entertain the action, and that, irrespective of whether the plaintiff in closing the portion of the street in front of her premises could be held to have abandoned the easement so as to justify the defendant in erecting the contemplated building. There is no allegation in the complaint, nor was there any proof upon the trial, that the contemplated building upon the defendant’s property would be an interference with the light and air to which the plaintiff’s premises were entitled. The right of way over this strip of land, not included in the street as laid out by the city authorities, has been, by the affirmative act of the abutting owners, destroyed, and it would be inequitable to compel the defendant to continue the right of way over the strip of land in front of his premises when all of the other owners have, by extending their fences, abandoned the easement over the portion of the street in front of their respective premises. In view of the act of the other abutting owners upon this street, I *599think the court was justified in refusing to entertain this action, leaving the plaintiff to her remedy at law to recover such damages as she will sustain if there is a violation of the plaintiff’s property right in the street.
Judgment affirmed, with costs.